                                TRANSMITTAL OF FINANCIAL REPORTS AND
                                  CERTIFICATION OF COMPLIANCE WITH
                         UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                         THE PERIOD ENDED:
                                                  May 31, 2019
      IN RE:                                                           :
                                                                            CASE NO.:        19-40267-jpg
                                                                       :    Chapter 11
                                                                            Judge:           John P. Gustafson
       California Palms, LLC                                           :
                               Debtor
                                                                       :

      As debtor in possession, I affirm:

      1.        That I have reviewed the financial statements attached hereto, consisting of:

                   xx          Operating Statement                          (Form 2)
                   xx          Balance Sheet                                (Form 3)
                   xx          Summary of Operations                        (Form 4)
                   xx          Monthly Cash Statement                       (Form 5)
                   xx          Statement of Compensation                    (Form 6)
                   xx          Schedule of In-Force Insurance               (Form 7)

      and that they have been prepared in accordance with normal and customary accounting
      practices, and fairly and accurately reflect the debtor's financial activity for the period stated;

      2.        That the insurance, including workers' compensation and unemployment insurance,
      as described in Section 4 of the Reporting Requirements For Chapter 11 Cases is in effect; and,
      (If not, attach a written explanation)            xx
                                                  YES______            NO______

      3.        That all postpetition taxes as described in Sections 1 and 14 of the Operating
      Instructions and Reporting Requirements For Chapter 11 cases are current.
      (If not, attach a written explanation)               xx
                                                    YES______             NO______

      4.        No professional fees (attorney, accountant, etc.) have been paid without specific
      court authorization.
      (If not, attach a written explanation)             xx
                                                   YES______             NO______

      5.        All United States Trustee Quarterly fees have been paid and are current.
                                                          xx
                                                   YES______            NO______

      6.        Have you filed your prepetition tax returns.
      (If not, attach a written explanation)        YES______                  xx
                                                                            NO______


      I hereby certify, under penalty of perjury, that the information provided above and in the attached
      documents is true and correct to the best of my information and belief.



       Dated:   6-12-2019                           Debtor in Possession, by
                                                    Name:
                                                             California Palms, LLC
                                                    Title:
                                                             Managing Member
                                                    Phone:
                                                             800-262-3742


                                                          Form1


19-40267-jpg       Doc 115         FILED 06/14/19              ENTERED 06/14/19 01:27:58                    Page 1 of 8
                                        OPERATING STATEMENT (P&L)
                                             Period Ending:
                                              May 31, 2019
                                                                                 Case No:   19-40267-jpg



                                                                 Current Month                  Total
                                                                                             Since Filing

                             Total Revenue/Sales
                                    Cost of Sales
                                                                    50,000                     200,000
                                 GROSS PROFIT                       50,000                     200,000

                                      EXPENSES:

                             Officer Compensation                        0                            0
               Salary Expenses other Employees                           0                            0
                  Employee Benefits & Pensions                           0                            0
                                      Payroll Taxes                      0
                                       Other Taxes
                                                                                                      0
                                                                    28,700                       28,700
                         Rent and Lease Expense                          0
                                  Interest Expense
                                                                                                      0
                                                                         0                            0
                                          Insurance                      0                            0
                  Automobile and Truck Expense                           0                            0
                    Utilities (gas, electric, phone)
                                                                         0                            0
                                       Depreciation                      0                            0
                         Travel and Entertainment                        0                            0
                        Repairs and Maintenance
                                                                         0                            0
                                        Advertising
                                                                         0                            0
                   Supplies, Office Expense, etc.
                                      Other Specify
                                                                         0                            0
                                                                         0                            0
                                      Other Specify
                                                                         0                            0
                             TOTAL EXPENSES:                        28,700                       28,700

           NET OPERATING PROFIT/(LOSS)                              21,300                      171,300
                    Add: Non-Operating Income:                            0                            0
                               Interest Income                            0                            0
                                 Other Income                                                          0
                                                                          0
                Less: Non-Operating Expenses:                                                         0
                                                                         0
                            Professional Fees                       10,000                       20,000
                                        Other                            0                            0

                            NET INCOME/(LOSS)                       11,300                      151,300



                                                       Form2


19-40267-jpg      Doc 115        FILED 06/14/19            ENTERED 06/14/19 01:27:58             Page 2 of 8
                                                  BALANCE SHEET
                                                  Period Ending:
                                                 May 31, 2019
                                                                    Case No:       19-40267-jpg



                                                    Current Month   Prior Month      At Filing
                                   ASSETS:                   0            0                0
                                      Cash:                  0            0                0
                                  Inventory:                 0            0                0
                    Accounts Receivables:               50,000       50,000          450,000
                       Insider Receivables                   0            0                0
                        Land and Buildings:                  0            0        9,000,000
                Furniture, Fixtures & Equip:                 0            0          500,000
                Accumulated Depreciation:                    0            0                0
                                      Other:
                                      Other:

                            TOTAL ASSETS:              50,000         50,000       9,950,000
                               LIABILITIES:                 0             0                  0
                    Postpetition Liabilities:               0             0                  0
                         Accounts Payable:             10,000        10,000                  0
                   Rent and Lease Payable:                  0             0                  0
                      Wages and Salaries:                   0             0                  0
                            Taxes Payable:             28,700             0                  0
                                     Other:                 0             0                  0
                   TOTAL Postpetition Liab.            38,700        10,000                  0
                          Secured Liabilities:         40,000         40,000       3,700,000
                     Subject to Postpetition                0              0               0
               Collateral or Financing Order                0              0               0
                     All Other Secured Liab.                0              0               0
                                                            0              0               0
                       TOTAL Secured Liab.             40,000         40,000       3,700,000
                     Prepetition Liabilities:                  0               0     100,000
                Taxes & Other Priority Liab.                   0               0           0
                     Unsecured Liabilities:                    0               0           0
                                     Other:                    0               0           0
                    TOTAL Prepetition Liab.                    0               0     100,000
                                   Equity:                  0              0         150,000
                          Owners Capital:                   0              0       6,000,000
                Retained Earnings-Pre Pet.                  0              0               0
               Retained Earnings-Post Pet.            -28,700              0               0
                              TOTAL Equity:                    0           0       6,150,000
                         TOTAL LIABILITIES
                             AND EQUITY:               50,000        50,000        9,950,000


                                                     Form3


19-40267-jpg    Doc 115         FILED 06/14/19           ENTERED 06/14/19 01:27:58               Page 3 of 8
                                 SUMMARY OF PAYABLES AND RECEIVABLES
                                             Period Ended:
                                                 May 31, 2019
                                                                                       Case No: 19-40267-jpg

                                     Schedule of Postpetition Taxes Payable

                                            Beginning             Accrued/         Payments/          Ending
                                             Balance              Withheld          Deposits          Balance
             Income Taxes Withheld:             0                   0                  0                    0
                           Federal:             0                   0                  0                    0
                             State:
                                                0                   0                  0                    0
                             Local:
                                                0                   0                  0                    0
                       FICA Withheld:           0                   0                  0                    0
                     Employers FICA:            0                   0                  0                    0
                 Unemployment Tax:              0                   0                  0                    0
                          Federal:              0                   0                  0                    0
                            State:
                                                0                   0                  0                    0
                 Sales, Use & Excise
                              Taxes:            0                   0                  0                    0
                      Property Taxes:           0                   0                  0                    0
             Workers' Compensation

                                Other:          0                  0                  0                     0
                             TOTALS:            0                  0                   0                    0
                                     AGING OF ACCOUNTS RECEIVABLE
                                   AND POSTPETITION ACCOUNTS PAYABLE

                         Age in Days           0-30                30-60            Over 60
                         Post Petition
                     Accounts Payable       10,000                10,000            10,000

                  Accounts Receivable        50,000               50,000           500,000
    For all postpetition accounts payable over 30 days old, please attached a sheet listing each such
    account, to whom the account is owed, the date the account was opened, and the reason for
    non-payment of the account.

    Describe events or factors occurring during this reporting period materially affecting operations and
    formulation of a Plan of Reorganization:

     CaliParc and California Palms, Inc. secured loan to buy building and pay Pender.
     loan went through underwriting, committee approval, appraisal and environmental review



                                                        Form4


19-40267-jpg      Doc 115         FILED 06/14/19            ENTERED 06/14/19 01:27:58                       Page 4 of 8
                                    MONTHLY CASH STATEMENT
                                        Period Ending:
                                         May 31, 2019
 Cash Activity Analysis (Cash Basis Only):                                    Case No: 19-40267-jpg



                                               General         Payroll        Tax      Cash Coll. Petty Cash
                                                Acct.           Acct.         Acct.      Acct.      Acct.

 A.   Beginning Balance                           400             0              0          0          0
 B.   Receipts
      (Attach separate schedule)                     0           0              0           0          0

 C.   Balance Available                           400             0              0          0          0
      (A + B)

 D.   Less Disbursements                          325             0              0          0           0
      (Attach separate schedule)

 E.   ENDING BALANCE                                75            0              0          0           0
      (C - D)

 (PLEASE ATTACH COPIES OF MOST RECENT RECONCILED BANK STATEMENTS FROM EACH ACCOUNT)

 General Account:
    1. Depository Name & Location              Huntington Bank
    2. Account Number (last 4 digits only)     #5032
 Payroll Account:
    1. Depository Name & Location
    2. Account Number (last 4 digits only)

 Tax Account:
    1. Depository Name & Location
    2. Account Number (last 4 digits only)

 Other monies on hand (specify type and location) i.e., CD's, bonds, etc.):




 Date:   6-12-2019
                                                          Debtor in Possession




                                                     Form5


19-40267-jpg       Doc 115         FILED 06/14/19        ENTERED 06/14/19 01:27:58              Page 5 of 8
                                          CASH REPORT
              (BASED UPON A CONSOLIDATED ACCOUNTING OF ALL D-I-P ACCOUNTS)



 CASE NAME:                California Palms, LLC

 CASE NUMBER:              19-40267-jpg

 MONTH AND YEAR:           May 31, 2019


 Beginning cash balance (i.e. ending balance form previous report)                           $           200

 Add: All receipts for the month. Do not include transfers
 between accounts.                                                                           $           200

 Deduct: All disbursements for the month. Do not include
 transfers between accounts.                                                                 $           325

 Net cash flow (receipts minus disbursements)                                                $            75

 Ending cash balance (i.e. next month’s beginning cash balance)                              $            75


 ==============================================================================

 REPORT OF UNPAID DELINQUENT POST PETITION TAXES

 List all unpaid tax obligations which have accrued after the date of the filing of the Chapter 11 petition
 obligations) which are now due and owing (i.e. delinquent), but have, in fact, not het bee timely paid.
 Do not list any prepetition tax obligations.

 TAXING AUTHORITY          TYPE TAX                  TAX PERIOD                 DUE DATE                  AMOUNT

 Maho. County            R/E prop Tax              1st half 2019              6-20-2019                   $28,700




                                                       Form5A


19-40267-jpg        Doc 115        FILED 06/14/19            ENTERED 06/14/19 01:27:58                   Page 6 of 8
                    MONTHLY STATEMENT OF INSIDER COMPENSATION/PAYMENTS
                                       Period Ending:
                                     May 31, 2019                 Case No: 19-40267-jpg


                 The following information is to be provided for each shareholder, officer,
      director, manager, insider, or owner that is employed by the debtor in possession.
      Attach additional pages if necessary.


      Name:      Sebastian Rucci                                        Capacity:             Shareholder
                                                                                      xx      Officer
                                                                                              Director
                                                                                              Insider

      Detailed Description of Duties:            Manage all company business


      Current Compensation Paid:                              Weekly        or      Monthly

                                                                                       0

      Current Benefits Paid:                                  Weekly        or      Monthly

                Health Insurance                                                       0
                Life Insurance                                                          0
                Retirement                                                              0
                Company Vehicle                                                         0
                Entertainment                                                           0
                Travel                                                                  0
                Other Benefits                                                          0
                Total Benefits                                                          0

      Current Other Payments Paid:                            Weekly        or      Monthly

                Rent Paid                                                              0
                Loans                                                                  0
                Other (Describe)                                                       0
                Other (Describe)                                                       0
                Other (Describe)                                                       0
                Total Other Payments                                                   0

      CURRENT TOTAL OF ALL PAYMENTS:                          Weekly        or      Monthly

                                                                                       0


      Dated:    6-12-19                          Principal, Officer, Director, or Insider


                                                       Form6


19-40267-jpg      Doc 115          FILED 06/14/19            ENTERED 06/14/19 01:27:58                      Page 7 of 8
                             SCHEDULE OF IN-FORCE INSURANCE

                                            May 31, 2019
                             Period Ending:___________________


 Case Name:   California Palms, LLC                      19-40267-jpg
                                                Case No:________________




 INSURANCE TYPE                       CARRIER                        EXPIRATION DATE


 Workers' Compensation                Ohio State Insur. Fund           6-30-2019

 General Business Policy              Ace American Insur. Co           5-10-2020




                                           Form7


19-40267-jpg      Doc 115   FILED 06/14/19     ENTERED 06/14/19 01:27:58     Page 8 of 8
